Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is response to 05/19/2022. Claims 1, 3-4, 7-8, 10-11, 13-14, 17-18, and 20 are amended. Claims 2 and 12 are cancelled. No claim is newly added. Claims 1, 3-11, and 13-20 are presented for examination.

Response to Arguments
Applicants’ arguments, see pages 6-7 in Remarks, filed on 05/19/2022, with respect to claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sliwa et al (US Publication No. 2017/0206104) in view of Tsirkin et al (US Publication No. 2017/0046255), have been fully considered and with the amended features, the arguments are persuasive.  These rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claims the prior art of record Sliwa et al (US Publication No. 2017/0206104) in view of Tsirkin et al (US Publication No. 2017/0046255) alone or in combination fails to anticipate or render obvious the claim invention, 	

Sliwa et al. (prior art on the record) teaches a system for managing guest partitions and memory access mechanisms among guest partitions. Further, the system provides encryption or other security techniques can be applied at the virtualization layer (e.g., by a hypervisor), allowing a partition having a memory resources exposed to other partitions act as a secure memory module relative to those other partitions, with that partition being exposed as having a particular address range that is managed by the hypervisor and accessible by other guest partitions via an API. Because, in some such embodiments, a hypervisor manages security but the partition maintains knowledge of the addresses that are secured (or otherwise maintained on a non-volatile device), for example via an extended page table, the hypervisor can selectively expose or enforce security policies relative to the exposed “memory” provided by such a partition based on cues provided by the partition and its allocated memory.

Tsirkin et al. (prior art on the record) teaches a system for virtual machine based huge page balloon support are provided. A guest operating system (OS) receives a request from a hypervisor for guest memory to be made available to a host operating system (OS). The guest OS further receives a huge page size of a host page and a quantity of requested guest memory. The guest OS then allocates unused guest memory and transmits at least one address of the allocated guest memory to the hypervisor, where the allocated guest memory is a contiguous block of memory that is at least the size of the huge page size and aligned to the size of the huge page size. Further, the system is responsive to determining that that the allocated guest memory 195A is reclaimable, the hypervisor 180 reclaims the allocated guest memory 195A (block 670). Responsive to determining that the allocated guest memory is not reclaimable, the hypervisor 180 generates and returns an allocation error to the guest OS 196A (blocks 675 and 680). The guest OS 196A receives the allocation error (block 685).

None of the prior art of record teaches the non-obvious feature of the present invention, “herein the boot firmware is configured to execute on a processor to: load a trusted code that includes a condition checker from the hypervisor, check a signature of the trusted code, verify the signature is trusted by a guest, and load the trusted code into an encrypted memory at a known guest address, wherein the hypervisor is configured to: protect the known guest address, wherein the trusted code includes a first instruction, one or more intermediate instructions, and a final instruction, and wherein the first instruction and the final instruction are exits to the hypervisor, execute the condition checker by sending a notification to the guest, detecting a first exit to the hypervisor, making the trusted code executable, wherein the trusted code including the condition checker is executed to obtain an execution result, detecting a second exit to the hypervisor, and loading the execution result from the guest, and detect an inconsistency in guest memory”, in combined with other limitations as detailed in independent claims.
 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 3-11, and 13-20 hereby allowed in view of applicant’s persuasive arguments and in the light of amendments to the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.


/MORSHED MEHEDI/Primary Examiner, Art Unit 2432